RYDER, Judge.
In this automobile negligence action for damages arising out of a collision in which the car driven by appellant Brooks struck the rear of the car driven by appellee Bola-nos, the trial court entered an order granting partial summary judgment on liability in favor of appellees/plaintiffs and against appellants/defendants. The trial court found that there were no material issues of fact; the sole proximate cause of the accident was the negligence of appellant Brooks; and there was no evidence of negligence on the part of appellee Bolanos. We reverse.
It cannot be said that appellees met their “. . . burden of showing conclusively that genuine issues of material fact do not exist.” Holl v. Talcott, 191 So.2d 40, 47 (Fla.1966). See also Tamiami Builders, Inc. v. Smith, 305 So.2d 58 (Fla.2d DCA 1974). On the contrary, the record herein reveals the presence of issues of material fact regarding the negligence of the respective parties sufficient to preclude the entry of partial summary judgment for appellees.
Accordingly, the order granting partial summary judgment is hereby reversed and the cause is remanded for further proceedings not inconsistent herewith.
SCHEB, Acting C. J., and DANAHY, J., concur.